*457Marstan’s allegation that the “Affidavit and Waiver of Lien” was fraudulently procured by an unfulfilled promise on Argyle’s part to pay the last of three invoices in full, as opposed to partial payment and a draw-down on previously advanced funds, is unsupported in the record (see Grullon v City of New York, 297 AD2d 261, 263 [2002]). Contrary to Marstan’s contention that previous invoices were paid in full by check, the documentary evidence demonstrates that each of Marstan’s two previous invoices was paid by a combination of direct payment — either by check or wire transfer — and a reduction in the “float balance” — a sum advanced by Argyle to Marstan early in the construction project, from which Marstan was permitted to draw down amounts authorized by Argyle.
On June 9, 2009, Argyle informed Marstan by e-mail that it would pay the third invoice, for $55,170, by a wire transfer of $20,170 — a transfer that Argyle undisputedly made — and a $35,000 reduction in the float balance. Marstan alleges that, before sending the e-mail, a representative of Argyle promised that Argyle would send the full $55,170 by wire later in the day and requested that Marstan execute and forward the affidavit and waiver in the interim. Marstan claims that this promise induced it to execute the affidavit and waiver. However, upon receiving the wire transfer and the e-mail instructing it to deduct the remaining $35,000 from the float balance, Marstan made no objection. Nor has it controverted the assertion that the float balance existed, or that more than sufficient funds remained in it to draw down the $35,000. Moreover, Marstan submitted no evidence that payment by this method was somehow insufficient, so as to raise the inference that it relied (a fraud claim requisite) on the alleged representation that Argyle would wire the full $55,170 (see Small v Lorillard Tobacco Co., 94 NY2d 43, 57 [1999]). Concur — Tom, J.E, Moskowitz, Richter, Abdus-Salaam and Román, JJ.